394 F.2d 972
Leona E. SCHRAMM, Appellant,v.PHYSICAL THERAPISTS EXAMINING BOARD FOR the DISTRICT OF COLUMBIA, Appellee.Cecilia M. HLEBANJA, Appellant,v.PHYSICAL THERAPISTS EXAMINING BOARD FOR the DISTRICT OF COLUMBIA, Appellee.Robert Waverly HICKS, Appellant,v.PHYSICAL THERAPISTS EXAMINING BOARD FOR the DISTRICT OF COLUMBIA, Appellee.
No. 20260.
No. 20261.
No. 20343.
United States Court of Appeals District of Columbia Circuit.
April 19, 1967.
Petition for Rehearing En Banc Denied September 28, 1967.
Decided June 16, 1967.

Appeals from the District of Columbia Court of Appeals. See D.C.App., 221 A.2d 712, D.C.App., 219 A.2d 848 and D.C.App., 219 A.2d 846.
Before WILBUR K. MILLER, Senior Circuit Judge, and DANAHER and BURGER, Circuit Judges.
JUDGMENT
PER CURIAM.


1
The appellants in the above consolidated cases having sought registration as physical therapists, without examination, pursuant to the provisions of D.C. CODE § 2-458 (Supp. V 1966), their respective applications having been denied, the District of Columbia Court of Appeals having affirmed, and review having been sought in this court, where the said cases came on to be heard on the records on appeal from the District of Columbia Court of Appeals and argument was had on April 19, 1967, when the respective parties appeared by counsel and were fully heard; and this court having considered the arguments, the briefs and the administrative records, and the opinions of the said District of Columbia Court of Appeals; and finding itself satisfied that the District of Columbia Court of Appeals correctly concluded: (1) that the Physical Therapists Examining Board for the District of Columbia had not acted arbitrarily and capriciously, (2) that the said appellants had not established their claimed right to registration as physical therapists without examination, and (3) the said Board had not unfairly denied the pending applications by misapplication of the basic statute;


2
and this court being further satisfied that the rulings of the said Board and of the District of Columbia Court of Appeals are not in contravention of such rights as may pertain to the appellants by virtue of section 4(e) of the Physical Therapists Practice Act;


3
Now, upon consideration of the foregoing and of the records before the court,


4
It is ordered and adjudged by this court that the judgments of the District of Columbia Court of Appeals appealed from in these cases are affirmed.